Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about September 8, 1995, which, in an action for personal injuries sustained when plaintiff slipped in the lobby of defendants’ building, denied defendants’ motion for summary judgment, unanimously affirmed, without costs.
An issue of fact exists as to whether defendants had notice of the puddle on which plaintiff allegedly slipped, where it alleg*281edly was only three feet from the security desk. Plaintiffs deposition testimony and that of the security guard, who had been on duty several hours before and during plaintiffs accident and was responsible for cleaning up lobby spills, creates issues of credibility on the issue of notice that are inappropriate for summary treatment (Capelin Assocs. v Globe Mfg. Corp., 34 NY2d 338, 341). Concur — Sullivan, J. P., Milonas, Ellerin, Nardelli and Williams, JJ.